Eschwexler, J.
If defendant’s version of the transaction of December, 1918, was correct, there were such disputed matters between the two parties as made the discount then allowed of $185 a valid settlement, one favored in the law, and it should be upheld. On the other hand, if the allowance was made from the face of a conceded indebtedness in reliance upon a then representation made by the debtor that he was making a compromise at less than one hundred cents on the dollar of his indebtedness with other creditors and such representation was relied upon by the plaintiff and was untrue, then-plaintiff might disregard such settlement as being without consideration and be entitled to recover the full amount. It was conceded that no such compromise was in fact made by defendant with any of his other creditors, and so the only question was whether a representation that he was making a settlement .with his other creditors was made. The testimony of the two persons to such transaction presented a clearly defined is.sue of fact and it was resolved by the trial court in favor of the plaintiff’s version, and we can find no ground for setting aside such finding.
Upon such determination in plaintiff’s favor the trial court was correct in awarding plaintiff judgment for this disputed item of $185.
By the Court. — Judgment reversed, and cause remanded with directions to affirm the judgment of the civil court.